DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lee et al. (Lee, US 2005/0052594).
Re claim 1: As shown in Figs. 3, 4 and 5C, Lee discloses a display device, comprising: 
a first substrate 36 including a pixel electrode provided for each pixel (paragraph 32); and 
a second substrate 39 facing the first substrate 36 and including an insulating substrate (as 39 in Fig. 4 and 51 in Fig. 5C), a light blocking member (as 53 in Fig. 5C) disposed along a boundary the pixel, and a common electrode disposed along the plurality of pixels; 
wherein the common electrode includes a first common electrode layer (as 42 in Fig. 4 and 52 in Fig. 5C) and a second common electrode layer (as 41 in Fig. 4 and 55 in Fig. 5C), the first common electrode layer and the second common electrode layer including a transparent conductive material (paragraph 33), 

wherein the light blocking member 53 is disposed on the first common electrode layer 52, and
wherein the second common electrode layer 55 is disposed on the first common electrode layer 52 and the light blocking member 53 (Fig. 5C). 
Re claim 2: The display device of claim 1, wherein the light blocking member 53 overlaps the first common electrode layer 52 and the second common electrode layer in a thickness direction as shown in Fig. 5C. 
Claim 16 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tateno (US 2017/0090254).
Re claim 16: As shown in Figs. 2-4, Tateno discloses a display device, comprising:
a first substrate 10 including a pixel electrode 9a provided for each pixel; and
a second substrate 20 facing the first substrate 10 and including an insulating substrate 29, a light blocking member 23 disposed along a boundary of the pixel, a transparent insulating layer 240 disposed along the plurality of pixels, and a common electrode 21 disposed along the plurality of pixels and including a transparent conductive material (paragraph 31),
wherein the transparent insulating layer 240 is disposed on one surface of the insulating substrate 29 (paragraph 53),
wherein the light blocking member 23 is disposed on the transparent insulating layer 240, and
wherein the common electrode 21 is disposed on the transparent insulating layer 240 and the light blocking member 23.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Lee, US 2005/0052594) in view of Tateno (US 2017/0090254).
Re claim 5: The display device of claim 1:
Lee does not disclose that the first common electrode layer has a thickness of 150 Angstrom to 400 Angstrom and a refractive index of 1.8 to 2.2.
As shown in Figs. 4 and 7, Tateno discloses a display device in which the common electrode 21(21e1) has a thickness of 38 nm or 380 Angstrom and comprises ITO film (paragraph 36). Accordingly, a refractive index of the common electrode 21(21e1) formed of ITO is 1.95 (paragraph 59). These meet the claimed thickness and refractive index.
Thus, it would have been obvious to one having skill in the art at the time the invention was made to form the first common electrode layer having a thickness of 150 Angstrom to 400 Angstrom and a refractive index of 1.8 to 2.2 in order to suppress a decrease in the quality of an image due to the wavelength dispersion (paragraph 81).
Re claim 6: The display device of claim 5,
wherein, as shown in Fig. 5C, Lee discloses that the first common electrode layer 52 is in contact with the one surface of the insulating substrate. 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Lee, US 2005/0052594) in view of Tateno (US 2017/0090254) as applied to claim 5 above, and further in view of Chen et al. (Chen, US 2019/0155095).
Re claim 7: The display device of claim 5:

As shown in Figs. 3 and 11, Chen discloses a color filter substrate comprising a light blocking layer 33 (as antireflection layer, paragraph 33) having a refractive index of about 1.6-2.0 (paragraph 27) in order to improve the display quality by decreasing the reflectance of the display panel under the environment of strong light (paragraph 7). 
Thus, it would have been obvious to one having skill in the art at the time the invention was made to employ a light blocking member having a refractive index of about 1.6-2.0 in order to improve the display quality by decreasing the reflectance of the display panel under the environment of strong light.
Accordingly, it is obvious that the refractive index of the light blocking member can be 2.0, which is greater than the refractive index of the first common electrode as shown above.
Re claim 8: The display device of claim 7:
Chen discloses that when a refractive index of the blocking member is about 1.6-2.0, a thickness of the light blocking member is greater than 100 nm (paragraph 11), which meets the claimed range of equal to 1.0 micrometer or greater than 1.0 micrometer.

Allowable Subject Matter
Claims 3, 4, 9-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick,can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
January 14, 2022